FEINBERG, Circuit Judge
(dissenting):
I disagree with the majority’s conclusion that appellant can relitigate the issue of whether he was beaten by the police, and therefore, I respectfully dissent.
At the outset, it is important to put this appeal in its proper perspective. Prior to appellant’s criminal conviction in May 1985 for murder and robbery, he moved to suppress oral and written statements made to the police (hereafter “confession”) on the ground that the authorities coerced the confession by mistreating him. A state judge held an evidentiary hearing at which many witnesses, including appellant, testified. At the end of the hearing, which not even appellant claims in this court was less than full or fair, the judge found beyond a reasonable doubt, as the majority admits, that appellant’s confession was voluntary and that “there was not one scintilla of evidence that Curtis Owens was abused, beaten or any coercion used against him by Police authorities. To the contrary, all the evidence indicates that he was treated properly at all times.” At appellant’s trial thereafter, he again attempted to establish his involuntariness claim to the jury, but the jury convicted him. It is true that we cannot be sure that the conviction rested on a finding that the confession was voluntary. But, it is certainly quite probable that the jury found voluntariness, especially because the trial judge, who is more likely to examine the facts concerning the alleged coercion with an objective eye, see Jackson v. Denno, 378 U.S. 368, 382 & n. 10, 84 S.Ct. 1774, 1783 & n. 10, 12 L.Ed.2d 908 (1964), could find “not one scintilla of evidence” of police brutality.
The case was then appealed to the Appellate Division, in which appellant’s counsel made four arguments for overturning the conviction. Included among these was the contention that “[t]he oral and written statements obtained from appellant were coerced and obtained in violation of the Due Process Clause of the Fourteenth Amendment to the United States Constitution and the counterpart provision of the New York State Constitution.” The brief made clear that the claim was that appellant’s statements were coerced by police beatings. The prosecution countered each of appellant’s arguments on the merits, including the one at issue here, and as to it did not argue that even if the statements were coerced, the error was harmless.
The Appellate Division affirmed the conviction, stating its reasons for rejecting three of appellant’s other arguments for a new trial. The Appellate Division then stated the following:
We have reviewed the defendant’s remaining contentions, including those made in his pro se supplemental brief, and have determined that they are without merit, (emphasis added)
On this record, I cannot fathom how the majority finds that the Appellate Division is ambiguous in its rejection of appellant’s coerced confession argument, which in turn, under the majority’s analysis, allows appellant to litigate the issue again. Ordinarily, when a court says an argument is “without merit,” that means the argument is denied on the merits. It does not mean, as the majority suggests, that the “affirmance actually rested on a finding of harmless error.”
The majority avoids the plain meaning of the Appellate Division’s statement by replacing the Appellate Division’s phrase, “remaining contentions” (emphasized in the quotation above), with its own phrase, “argument for reversal,” thereby incorrectly stating that the Appellate Division determined that “Owens’s argument for reversal was ‘without merit.’ ” See Majority Opinion at 610 (emphasis added). By this alchemy, the majority transforms a plain holding on the merits of the claimed error to a possible holding of harmless error. In fact, the Appellate Division said that appellant’s “remaining contentions ... are with*613out merit.” I would not create an ambiguity where none exists, particularly when the result defies common sense. There is no persuasive reason for allowing appellant to litigate again a claim that was squarely litigated and lost in a trial court after an evidentiary hearing and as to which the trial judge, affirmed by the Appellate Division, found that “there was not one scintilla of evidence.” I do not agree that New York law requires such an unfortunate result.
The majority’s citation to the principle underlying Harris v. Reed, — U.S. —, 109 S.Ct. 1038, 1044, 103 L.Ed.2d 308 (1989) is inapposite because the statements used here are not ambiguous. This is not a case where the Appellate Division silently or ambiguously affirmed either the jury verdict or the trial court’s determination that the confession was voluntary. If that were the case, I would join my colleagues in entreating the state court to clearly state the grounds for its decision. In this case, however, the state court clearly stated that it rejected all of appellant’s contentions, one of which was the argument that appellant’s confession was coerced. Under these circumstances, we should recognize the clarity of the state court’s decision instead of manufacturing unnecessary ambiguity.
For the reasons given above, I agree with Chief Judge Platt that “the Appellate Division’s affirmance unambiguously rejected the same claims advanced by plaintiff in this case,” and therefore, appellant is barred from relitigating this issue in the federal courts. I respectfully dissent.